Exhibit 10.20
 
AMENDMENT TO RESTRICTED STOCK AGREEMENT




AMENDMENT dated August 30, 2012 (this “Amendment”) to the Restricted Stock
Agreement (the “Agreement”) made as of May 1, 2010, by and between Mediware
Information Systems, Inc., a New York corporation (the “Company”), and Thomas K.
Mann (the “Grantee”). Capitalized terms not defined in this Amendment shall have
the meanings ascribed to them in the Agreement.


WITNESSETH:


WHEREAS, pursuant to Section 3.2 of the Plan, subject to the provisions of the
Plan, the Compensation Committee of the Board of Directors has the authority and
discretion to establish the terms, conditions, performance criteria,
restrictions and other provisions of any award granted under the Plan; and


WHEREAS, the Company and the Grantee desire to amend Section 1(c) of the
Agreement, as hereinafter provided.


NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties agree as follows:


1.           Section 1(c) of the Agreement is hereby amended by deleting it in
its entirety and replacing it with the following:


c.           37,500 of the Restricted Shares (the “Second Restricted Shares”)
shall vest on August 30, 2012 if the Chief Executive Officer and the
Compensation Committee of the Board of Directors determine that the performance
metrics setting out the vesting requirements for the Restricted Shares are
achieved.  The performance metrics for the Restricted Shares shall be determined
by the Compensation Committee of the Board of Directors and the Chief Executive
Officer on or before June 30th, 2011.
 
2.           Except as set forth in this Amendment, each and every provision of
the Agreement in effect on the date hereof shall remain in full force and
effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written by the Company and the Grantee.


MEDIWARE INFORMATION SYSTEMS, INC.




By: ______________________________
Name:
Title:
 
 






_____________________________
Thomas K. Mann

 
2